       Case 3:20-cv-00199-BSM Document 6 Filed 08/18/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

JIMMY MANES                                                                PLAINTIFF
ADC #164009

V.                        CASE NO. 3:20-CV-00199-BSM

JOHN BALLARD, et al.                                                    DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED, this 18th day of August, 2020.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
